EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Johnson on 15 July 2021.

The application has been amended as follows: 

1.	(Currently amended) A method of vehicle operation, comprising:
determining information about an external environment of a vehicle being driven by a user, information about operational status of the vehicle, and user command inputs to the vehicle;
determining a vehicle route with a GPS equipped user operated device;
determining predicted future road condition information that can affect vehicle power use along the determined vehicle route; and
using a power management system, the determined information, the determined vehicle route, and the predicted future road conditions to calculate power needed over the vehicle route and set at least one target speed along the vehicle route based on the calculated power;
wherein the calculated power is determined based on maximizing energy efficiency of the vehicle within one or more constraints and is further based on historic energy efficiency of the vehicle on the vehicle route;
the method further comprising the step of determining a future final destination, wherein the future final destination is a location at which the user will park and turn off the vehicle, and wherein the future destination is determined at least in part using an identity of the user that is one of inferred by the power management system and input by the user.

2.	(Canceled)

3.	(Currently amended) The method of claim [[2]] 1, further comprising the step of the power management system determining the future final destination using historical data associated with one or more drivers while the vehicle is en route to the future final destination.

4.	(Currently amended) The method of claim [[2]] 1, further comprising the step of determining the future final destination using statistical destination logic, wherein the statistical destination logic includes adjusting, at a plurality of junctions, a probability of the vehicle traveling to the future destination.

5.	(Canceled)

6.	(Previously presented) The method of claim 1, wherein the vehicle route to a destination is determined using a combination of multiple route segments, and wherein the multiple route segments are determined using route segmentation logic based at least in part on one of historical information of the vehicle and historical information of one or more other vehicles traveling the vehicle route.

7.	(Canceled)

at least one target speed is determined by determining a most energy-efficient speed within a range of speeds.

9.	(Original) The method of claim 1, wherein the GPS equipped user operated device can accept voice command inputs.

10.	(Canceled)

11.	(Currently amended) An apparatus operable in combination with a GPS equipped user operated device able to determine a vehicle route, comprising:
a vehicle having a power source, a communication system, and a user interface system; and
a power management system for the power source able to determine information about an external environment of the vehicle while the vehicle is being driven by a user, information about operational status of the vehicle, information relating to predicted future road conditions, and information from the GPS equipped user operated device, with the power management system set to calculate power and speed over a segment of the vehicle route and set at least one target speed along the vehicle route based on the calculated power;
wherein the GPS equipped user operated device can accept voice command inputs; and
wherein the vehicle route is set based on a future final destination not explicitly provided by the user, wherein the future final destination is a location at which the user will park and turn off the vehicle, and wherein the future destination is determined at least in part using an identity of the user that is one of inferred by the power management system and input by the user.

12.	(Canceled)

13.	(Previously presented) The apparatus of claim 11, wherein the vehicle route is set based on a future final destination determined by the power management system at least in part using historical data associated with the user while the user is en route to the future final destination.

14.	(Currently amended) The apparatus of claim [[12]] 11, wherein the future final destination is determined at least in part using statistical destination logic, wherein the statistical destination logic includes adjusting, at a plurality of junctions, a probability of the vehicle traveling to the future destination.

15.	(Canceled)

16.	(Previously presented) The apparatus of claim 11, wherein the vehicle route to a destination is determined using a combination of multiple route segments, and wherein the multiple route segments are determined using route segmentation logic based at least in part on historical information of the user previously driving the vehicle on the vehicle route.

17.	(Previously presented) The apparatus of claim 11, wherein determining information about the external environment of the vehicle further comprises communicating with a remote database to determine predicted future road conditions, and wherein the future road conditions are selected from the group consisting of: an upcoming elevation of the vehicle, a location of a stoplight, a timing of a stoplight, a predicted angle of the sun for an upcoming segment of the vehicle route, a predicted wind direction for an upcoming segment of the vehicle route, a predicted wind velocity for an upcoming 

18.	(Previously presented) The apparatus of claim 11, wherein the at least one target speed comprises a range of target speeds, and wherein the power management system determines an energy-efficient speed within the range, the energy-efficient speed configured to increase energy efficiency, within one or more constraints, of the vehicle on the vehicle route, wherein the energy-efficient speed is determined at least in part based on historic energy efficiency of the vehicle on the vehicle route.

19-20.	(Canceled)

21.	(Currently amended) The method of claim [[2]] 1, wherein determining the future final destination does not comprise a user of the vehicle explicitly providing the future final destination.

22.	(Previously presented) The method of claim 3, wherein the one or more drivers consists of the user.

23.	(Currently amended) A method of vehicle operation, comprising:
determining information about an external environment of a vehicle being driven by a user, information about operational status of the vehicle, and user command inputs to the vehicle;
determining a vehicle route with a GPS equipped user operated device;
determining predicted future road condition information that can affect vehicle power use along the determined vehicle route; and
using a power management system, the determined information, the determined vehicle route, and the predicted future road conditions to calculate power needed over the vehicle route and set at least one target speed along the vehicle route based on the calculated power;
wherein the calculated power is determined based on maximizing energy efficiency of the vehicle within one or more constraints and is further based on historic energy efficiency of the vehicle on the vehicle route; and


24.	(Previously presented) The apparatus of claim 11, wherein the at least one target speed is calculated using energy calculation logic.

25.	(Previously presented) The apparatus of claim 11, wherein the at least one target speed is calculated in part using a weight of the vehicle.

26.	(Currently amended) An apparatus operable in combination with a GPS equipped user operated device able to determine a vehicle route, comprising:
a vehicle having a power source, a communication system, and a user interface system; and
a power management system for the power source able to determine information about an external environment of the vehicle while the vehicle is being driven by a user, information about operational status of the vehicle, information relating to predicted future road conditions, and information from the GPS equipped user operated device, with the power management system set to calculate power and speed over a segment of the vehicle route and set at least one target speed along the vehicle route based on the calculated power;
wherein the GPS equipped user operated device can accept voice command inputs; and


27.	(New) The method of claim 1, wherein the at least one target speed is calculated using energy calculation logic.

28.	(New) The method of claim 1, wherein the at least one target speed is calculated in part using a weight of the vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ADAM D TISSOT/Primary Examiner, Art Unit 3663